DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 requires Y11 to Y16 are each independently selected from the following five options, A through E.

    PNG
    media_image1.png
    479
    849
    media_image1.png
    Greyscale

As written, claim 2 requires Y11 to Y16 each independently to be selected from A; and B; C; D; or E (each of A through E is defined above). Use of both “and” and “or” in the equivalent series of options (i.e. A, B, C, D, and E) renders this claim indefinite. That is, regarding Y11 for instance, it is unclear 1) whether Y11 is required to be selected from one of A, B, C, D, and E, or 2) whether Y11 is required to be A and additionally required to be selected one of B, C, D, or E, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that Y11 to Y16 each independently to be selected from A, B, C, D, and E (A through E are defined above). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Watanabe et al. (US 2010/0219397 A1, hereafter Watanabe).
Regarding claims 1-4, 6, and 8, Watanabe discloses an organometallic compound (Compound 1 in [251]) having the metal-carbene bond ([082]).

    PNG
    media_image2.png
    311
    522
    media_image2.png
    Greyscale

The Compound 1 of Watanabe has identical structure as the organometallic compound of Formula 1 of claim 1, wherein M11 is Ir; L11 is Formula 1-1; L12 is Formula 1-2; X11 to X16 are each carbon atom; Y11 to Y14 are each hydrogen; Y15 and Y16 are linked to form a substituted or unsubstituted ring A16; R11, R12, R15, R16, and R17 are each hydrogen; R19 is a substituted or unsubstituted C1-C60 alkyl group (methyl); b11, b12, and b17 are each 4; ring A16 is a C5-C60 carbocyclic group (benzene); n11 is 4, and the organometallic compound is not 
    PNG
    media_image3.png
    272
    208
    media_image3.png
    Greyscale
, meeting all the limitations of claims 1-4, 6, and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0219397 A1).
Regarding claims 9-10, the organometallic compound of Watanabe (Compound 1) reads on all the features of claim 1 as outlined above.
Watanabe discloses an organic light emitting device comprising a first electrode (anode), a hole injection layer, an emission layer comprising the compound of Watanabe, an electron injection layer, and a second electrode (cathode) ([196]).
Watanabe does not discloses a specific organic light emitting device comprising the Compound 1 of Watanabe; however, Watanabe does teach the compounds of Watanabe represented by formula (1) of Watanabe can be used as a dopant of the emission layer of the organic light emitting device of Watanabe with a host material ([193], [195], [238]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 1 of Watanabe by using it as the dopant material of the emission layer of an organic light emitting device of Watanabe with a host material.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of dopants represented by Formula (1) of Watanabe in the organic light emitting device of Watanabe would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides the Modified organic light emitting device of Watanabe comprising a first electrode (anode), a hole injection layer, an emission layer comprising the Compound 1 of Watanabe as a dopant and a host, an electron injection layer, and a second electrode (cathode), meeting all the limitations of claims 9-10.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0219397 A1) in view of Wu et al. (US 2012/0228583 A1, hereafter Wu).
Regarding claims 5-8, the organometallic compound of Watanabe (Compound 1) reads on all the features of claim 1 as outlined above.
Watanabe discloses an organometallic compound represented by Formula (1) ([083]-[095]) having the metal carbene bond ([082]) and used for an organic light emitting device ([049]). Watanabe exemplifies Compound 1 ([251]).

    PNG
    media_image4.png
    387
    573
    media_image4.png
    Greyscale


Watanabe teaches that L1 and L3 can be each independently a divalent aromatic hydrocarbon group having 6 to 30 ring carbon atoms; L2 and L4 can be each independently a monovalent group which has carbene carbon and which may have a substituent ([093]-[094]).
The imidazole carbene rings of the Compound 1 of Watanabe at the positions L2 and L4 of Formula (1) (see the figure above) does not have fused benzene ring; however, Watanabe does teach a benzene-fused imidazole carbene ligand at position L2 and L4 of Formula (1) ([119]-[120]).

    PNG
    media_image5.png
    217
    651
    media_image5.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 1 of Watanabe by substituting the imidazole carbene rings corresponding to L2 and L4 of Formula (1) of Watanabe with benzoimidazole carbene ring.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both imidazole carbene and benzoimidazole carbene structures are alternative options for the variable L2 and L4 of Formula (1). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of benzoimidazole as L2 and L4 of Formula (1) of Watanabe would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides Modified Compound 1 of Watanabe as shown below.

    PNG
    media_image6.png
    356
    580
    media_image6.png
    Greyscale

The ring fused to the imidazole carbene ring of the Modified Compound 1 of Watanabe is benzene which is not a nitrogen-containing heterocyclic ring.
Wu discloses organometallic compounds having carbene structure, wherein the organic ligand (“imidazole carbene ligand”) having a nitrogen-containing fused rings ([052]).
Wu teaches that a nitrogen-containing heterocyclic ring fused to the imidazole can tune the HOMO/LUMO energy levels and change emission color of the complex ([054]). Wu further teaches that increasing the number of nitrogen atoms in the heterocyclic ring may further increase the charge transfer character of the emission ([055]). 
Wu teaches ([055]) that the metal complexes comprising a fused pyridine ring in Wu’s inventive Compounds 8 through 32 ([074]) and the organic light emitting device comprising the complexes (Example Devices 1-7, 9-11, 13-14) provide with the red-shifting effect relative to those comprising the a fused benzene ring (Comparative compound A in Tables 1, 3-4).
Wu teaches ([055]) that the nitrogen-containing fused ring in Wu’s inventive Compound 5 ([073]) provides with a substantial red-shifting effect relative to Comparative compound A ([229]), as shown below (Note difference between two structures marked in dashed circles).

    PNG
    media_image7.png
    311
    557
    media_image7.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified Compound 1 of Watanabe by replacing the benzene ring fused to the imidazole carbene ring with the nitrogen containing ring of pyrimidine, as taught by Wu. 
The motivation of doing so would provide the metal complex with increasing charge transfer character and tuning the color as taught by Wu.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The organometallic complex of Watanabe as modified by Wu have identical structure as the organometallic complexes BD25 of claim 8, meeting all the limitations of claims 5-8 (Note that the organometallic complex of Watanabe as modified by Wu reads on all the limitations of claims 1-8).

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0219397 A1) as applied to claims 9-10 above, further in view of Lee et al. (US 2006/0103298 A1, hereafter Lee) and Kai et al. (US 2010/0127616 A1, hereafter Kai).
Regarding claims 11-19, the Modified organic light emitting device of Watanabe reads on all the features of claims 9-10 as outlined above. 
The Modified organic light emitting device of Watanabe comprises a first electrode (anode), a hole injection layer, an emission layer comprising the Compound 1 of Watanabe as a dopant and a host, an electron injection layer, and a second electrode (cathode).
Watanabe does not discloses a specific organic light emitting device comprising two host materials in the light emitting layer; however, Watanabe does teach a carbazole-based material can be used as the host material of the emission layer of the device of Watanabe ([238]).
Lee discloses an organic light emitting device wherein the emission layer comprises a phosphorescent dopant and at least two host materials (Abstract).
Lee teaches that use of two host materials in the emission layer of an organic light emitting is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]).
Lee further teaches that the first host compound has hole transporting characteristics and the second host compound has electron transporting characteristics, thereby improving device efficiency ([031]). Lee exemplifies a carbazole-based first host compound, mCP (“m-biscarbazolylphenyl” in [029]) and a triazine-based second host compound ([031]).

    PNG
    media_image8.png
    187
    451
    media_image8.png
    Greyscale

The compound mCP has identical structure as the third compound of Formula 3 of claim 12, wherein X31 is N(R33); X32 is a single bond; ring A31 and ring A32 are each C5-C60 carbocyclic group (benzene); R31 and R32 are each hydrogen; b31 and b32 are each 4; R33 is a substituted or unsubstituted C6-C60 aryl group (N-carbazolylphenyl).
Kai discloses a compound (Formula (1) in [027]) used as the host material with a phosphorescent dopant of the emission layer of an organic light emitting device ([052]; Example 14 of [087]-[088]).

    PNG
    media_image9.png
    287
    480
    media_image9.png
    Greyscale

Kai exemplifies a triazine-based Compound 34 as the subspecies of Formula (1) ([051], [063]).
The Compound 34 of Kai has identical structure as the second compound represented by Formula 2 of claim 12, wherein X21 is N; X22 is C(R22), X23 is N; X24 is C(R24), X25 is N; X26 is C(R26); R22 is a substituted or unsubstituted C6-C60 aryl group (terphenyl); and R24 and R26 are each substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group (carbazole).
Kai teaches that the compounds of Kai shows extremely high durability against one-electron oxidation and one-electron reduction and provide the organic light emitting device comprising the compound with low driving voltage, high luminance, and excellent driving stability and durability ([037], [092]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic light emitting device of Watanabe by incorporating a carbazole-based host compound mCP and a triazine-based host compound, Compound 34 of Kai, as taught by Watanabe, Lee, and Kai.
The motivation of doing so would have been to provide the organic light emitting device with suppressed crystallization and improve device efficiency based on the teaching of Lee, and provide extremely high durability against one-electron oxidation and one-electron reduction and provides the organic light emitting device comprising the compound with low driving voltage, high luminance, and excellent driving stability and durability, based on the teaching of Kai.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Watanabe teaches a carbazole-based material can be used as the host material of the emission layer of the device of Watanabe ([238]). The compound mCP is a carbazole-based compound. The substitution of the host material of the emission layer of the organic light emitting device of Watanabe with a carbazole-based compound mCP would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Lee teaches an electron transporting host material can be a triazine-based compound ([031]). The Compound 34 of Kai is a triazine-based host compound. The substitution of the electron transport host compound with the Compound 34 of Kai would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Organic light emitting device of Watanabe as modified by Lee and Kai comprising a first electrode (anode), a hole injection layer, an emission layer comprising the Compound 1 of Watanabe as a dopant, mCP as a second compound, and Compound 34 of Kai as a third compound, an electron injection layer, and a second electrode (cathode).
The Organic light emitting device of Watanabe as modified by Lee and Kai reads on the claim limitation above but fail to teach that 1) the second compound and the third compound form an exciplex, and the organometallic compound and at least one selected from the second compound and the third compound do not form an exciplex; and 2) a decay time of delayed fluorescence in a time-resolved electroluminescence (TREL) spectrum of the organic light emitting device is about 50 ns or more.
It is reasonable to presume that the Organic light emitting device of Watanabe as modified by Lee and Kai reads on the claim limitation.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the second compound and the third compound form an exciplex, and the organometallic compound and at least one selected from the second compound and the third compound do not form an exciplex ([112]-[114]).
The instant specification further discloses that the time-resolved electroluminescence (TREL) spectrum of the organic light-emitting device of the current invention provides the decay time of delayed fluorescence can be 50 ns or more ([242]).
The Compound 1 of Watanabe has identical structure as the organometallic compound of the invention represented by Formula 1 as outlined above.
The host compounds (Compound 34 of Kai and mCP) are each identical to the second and third compounds of the invention represented by Formulas 2 and 3, respectively, as outlined above.
Furthermore, all the material of the emission layer including the organometallic emitter compound (Compound 1 of Watanabe) and the host compounds (Compound 34 of Kai and mCP) are identical to the Applicant’s specific embodiments (BD1, ETH49, and HTH1 in [102] and [241]).
Thus, the Organic light emitting device of Watanabe as modified by Lee and Kai reads on the claim limitation; 1) the second compound and the third compound form an exciplex, and the organometallic compound and at least one selected from the second compound and the third compound do not form an exciplex; and 2) a decay time of delayed fluorescence in a time-resolved electroluminescence (TREL) spectrum of the organic light emitting device is about 50 ns or more, meeting all the limitations of claims 11-13, 15, and 17-19.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic light emitting device of Watanabe as modified by Lee and Kai is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
R27 does not occur in the second compound, Compound 34 of Kai, because R22, R24, and R26 are not *-(L21)a21-(R27)b27. Neither claim 12 nor claim 14 requires R22, R24, and R26 to be *-(L21)a21-(R27)b27. That is, when R22, R24, and R26 are not selected *-(L21)a21-(R27)b27, R27 is not present. The limitation of claim 14 met in the case that *-(L21)a21-(R27)b27 is not present. Therefore, Compound 34 of Kai read on all the limitations of claim 14.
R37 does not occur in the third compound, mCP, because R33 is not *-(L31)a31-(R37)b37. Neither claim 12 nor claim 16 requires R33 to be *-(L31)a31-(R37)b37. That is, when R33 is not selected *-(L31)a31-(R37)b37, R37 is not present. The limitation of claim 16 met in the case that *-(L31)a31-(R37)b37 is not present. Therefore, mCP reads on all the limitations of claim 16.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0219397 A1) as applied to claims 9-10 above, further in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012).
Regarding claim 20, the Modified organic light emitting device of Watanabe reads on all the features of claims 9-10 as outlined above. 
The Modified organic light emitting device of Watanabe comprises a first electrode (anode), a hole injection layer, an emission layer comprising the Compound 1 of Watanabe as a dopant and a host, an electron injection layer, and a second electrode (cathode).
Pang discloses an electronic apparatus (“flexible active matrix OLED display” in Fig. 3) comprising an organic light-emitting device (“C: OLED” in Fig. 3) and a thin film transistor (“thin-film transistor”; “B: TFT” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic light-emitting device of Watanabe  by incorporating the device into the electronic apparatus of Pang, as taught by Pang.
The motivation of doing so would have been to make a flexible active matrix OLED display.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the organic light-emitting device in the electronic apparatus would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electronic apparatus.
The modification provides an apparatus comprising the Modified organic light emitting device of Watanabe, and a thin film transistor, wherein the first electrode of the organic light emitting device is electrically coupled to the source electrode or the drain electrode of the thin film transistor, meeting all the limitations of claim 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Application 17/281,665 (hereafter Application ‘665). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-7 and 9-10, claim 11 of Application ‘665 discloses an organic light emitting device comprising a first electrode (anode), an emission layer comprising a dopant, and a second electrode (cathode), wherein the dopant is the organometallic Compound 107.

    PNG
    media_image10.png
    284
    542
    media_image10.png
    Greyscale

The Compound 107 of Application ‘665 has identical structure as the organometallic compound of Formula 1 of the instant claim 1, wherein M11 is Ir; L11 is Formula 1-1; L12 is Formula 1-2; X11 to X16 are each carbon atom; Y11 to Y14 are each hydrogen; Y15 and Y16 are linked to form a substituted or unsubstituted ring A16; R11, R12, R15, and R16 are each hydrogen; R17 is a substituted or unsubstituted C6-C60 aryl group (diisopropylphenyl); R19 is a substituted or unsubstituted C1-C60 alkyl group (methyl); b11 and b12 are each 4; b17 is 1; ring A16 is a C5-C60 heterocyclic group (pyridine); n11 is 4, and the organometallic compound is not 
    PNG
    media_image3.png
    272
    208
    media_image3.png
    Greyscale
, meeting all the limitations of claims 1-7.
Application ‘665 does not discloses a specific organic light emitting device comprising the Compound 107 as the dopant of the organic light emitting device; however, Application ‘665 does teach the compound 107 of Application ‘665 can be used as the dopant of the emission layer of the organic light emitting device of Application ‘665 (claim 11).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 107 of Application ‘665 by using it as the dopant of the emission layer of an organic light emitting device of Application ‘665.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the dopants of Application ‘665 of the emission layer of the organic light emitting device of Application ‘665 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound 107 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides the Modified organic light emitting device of Application ‘665 comprising a first electrode (anode), an emission layer comprising the Compound 107 of Application ‘665 as a dopant, and a second electrode (cathode), meeting all the limitations of claims 9-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786